DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 1 of 17/558,388 is claimed in claim 1 of U.S. 11,231,620 for the following reasons:












[AltContent: textbox (Claim 1 of U.S. 11,231,620 discloses:
A display device comprising: 
a display panel comprising a back surface and a front surface and a liquid crystal layer between the back surface and the front surface; 
a bracket extending along a side of the display panel and comprising a side portion and a supporting portion, wherein: 
an outer side surface of the side portion is entirely exposed to form an exterior side surface of the display device; 
the supporting portion extends inwardly from the side portion; and 
a front side of the supporting portion faces a portion of the back surface of the display panel; 
a frame coupled with the bracket; and 
a light source positioned between the display panel and the frame, 
wherein the back surface of the display panel is directly attached to the supporting portion of the bracket via an adhesive member, 
wherein an end of at least one side of the front surface of the display panel is visible from a front of the display device.)][AltContent: textbox (Claim 1 of 17/558,388 discloses:
A display device comprising:
a display panel comprising a back surface and a front surface and a liquid crystal layer between the back surface and the front surface;
a bracket extending along a side of the display panel and comprising a side portion and a supporting portion, wherein:
an outer side surface of the side portion is entirely exposed to form an exterior side surface of the display device;
the supporting portion extends inwardly from the side portion; and
a front side of the supporting portion faces a portion of the back surface of the display panel:
a frame coupled with the bracket; and
a light source positioned between the display panel and the frame,
wherein the back surface of the display panel is directly attached to the supporting portion of the bracket via an adhesive member,
wherein an end of at least one side of the front surface of the display panel is visible from a front of the display device.)]


























Therefore, claim 1 of 17/558,388 is claimed in claim 1 of U.S. 11,231,620.







Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 2 of 17/558,388 is claimed in claim 2 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 2 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein the exterior surface of the side portion is inclined toward a rear of the display device.)][AltContent: textbox (Claim 2 of 17/558,388 discloses:
The display device of claim 1, wherein the exterior surface of the side portion is inclined toward a rear of the display device.)]



Therefore, claim 2 of 17/558,388 is claimed in claim 2 of U.S. 11,231,620.

Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 3 of 17/558,388 is claimed in claim 3 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 3 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein the exterior surface has a convexly curved shape.)][AltContent: textbox (Claim 3 of 17/558,388 discloses:
The display device of claim 1, wherein the exterior surface has a convexly curved shape.)]



Therefore, claim 3 of 17/558,388 is claimed in claim 3 of U.S. 11,231,620.



Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 4 of 17/558,388 is claimed in claim 4 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 4 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein the side portion covers an edge of the display panel.)][AltContent: textbox (Claim 4 of 17/558,388 discloses:
The display device of claim 1, wherein the side portion covers an edge of the display panel.)]



Therefore, claim 4 of 17/558,388 is claimed in claim 4 of U.S. 11,231,620.

Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 5 of 17/558,388 is claimed in claim 5 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 5 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein a thickness of the side portion is greater than a thickness of the display panel.)][AltContent: textbox (Claim 5 of 17/558,388 discloses:
The display device of claim 1, wherein a thickness of the side portion is greater than a thickness of the display panel.)]



Therefore, claim 5 of 17/558,388 is claimed in claim 5 of U.S. 11,231,620.



Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 6 of 17/558,388 is claimed in claim 6 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 6 of U.S. 11,231,620 discloses:
The display device of claim 1, further comprising an adhesive member for coupling the supporting portion to the portion of the back surface of the display panel.)][AltContent: textbox (Claim 6 of 17/558,388 discloses:
The display device of claim 1, further comprising an adhesive member for coupling the supporting portion to the portion of the back surface of the display panel.)]




Therefore, claim 6 of 17/558,388 is claimed in claim 6 of U.S. 11,231,620.











Claim 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 7 of 17/558,388 is claimed in claim 7 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 7 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein the bracket further comprises: 
a first part positioned along a first short side of the display panel; 
a second part adjacent to the first part and positioned along a first long side of the display panel; and 
a third part adjacent to the second part and positioned along a second short side of the display panel opposite the first short side of the display panel, 
wherein the display device further comprises a bottom cover provided between the first part and the third part of the bracket and positioned along a second long side of the display panel opposite the first long side of the display panel.)][AltContent: textbox (Claim 7 of 17/558,388 discloses:
The display device of claim 1, wherein the bracket further comprises:
a first part positioned along a first short side of the display panel:
a second part adjacent to the first part and positioned along a first long side of the display panel; and
a third part adjacent to the second part and positioned along a second short side of the display panel opposite the first short side of the display panel,
wherein the display device further comprises a bottom cover provided between the first part and the third part of the bracket and positioned along a second long side of the display panel opposite the first long side of the display panel.)]










Therefore, claim 7 of 17/558,388 is claimed in claim 7 of U.S. 11,231,620.






Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 8 of 17/558,388 is claimed in claim 8 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 8 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein a spacing is provided between the display panel and the front surface of the supporting portion and an adhesive is provided in the spacing to fix the bracket to the display panel.)][AltContent: textbox (Claim 8 of 17/558,388 discloses:
The display device of claim 1, wherein a spacing is provided between the display panel and the front surface of the supporting portion and an adhesive is provided in the spacing to fix the bracket to the display panel.)]




Therefore, claim 8 of 17/558,388 is claimed in claim 8 of U.S. 11,231,620.

Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 9 of 17/558,388 is claimed in claim 9 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 9 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein the supporting portion is configured to comprise a first step portion formed between a first front surface of the supporting portion and a second front surface of the supporting portion recessed from the first front surface and defining a space between the display panel and the second front surface.)][AltContent: textbox (Claim 9 of 17/558,388 discloses:
The display device of claim 1, wherein the supporting portion is configured to comprise a first step portion formed between a first front surface of the supporting portion and a second front surface of the supporting portion recessed from the first front surface and defining a space between the display panel and the second front surface.)]






Therefore, claim 9 of 17/558,388 is claimed in claim 9 of U.S. 11,231,620.

Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 10 of 17/558,388 is claimed in claim 10 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 10 of U.S. 11,231,620 discloses:
The display device of claim 9, wherein the first front surface is directly recessed from a surface of the bracket that is externally exposed.)][AltContent: textbox (Claim 10 of 17/558,388 discloses:
The display device of claim 9, wherein the first front surface is directly recessed from a surface of the bracket that is externally exposed.)]



Therefore, claim 10 of 17/558,388 is claimed in claim 10 of U.S. 11,231,620.

Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 11 of 17/558,388 is claimed in claim 11 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 11 of U.S. 11,231,620 discloses:
The display device of claim 9, wherein the first front surface is positioned further laterally outward than the second front surface and further rearward than the display panel.)][AltContent: textbox (Claim 11 of 17/558,388 discloses:
The display device of claim 9, wherein the first front surface is positioned further laterally outward than the second front surface and further rearward than the display panel.)]




Therefore, claim 11 of 17/558,388 is claimed in claim 11 of U.S. 11,231,620.
Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 12 of 17/558,388 is claimed in claim 12 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 12 of U.S. 11,231,620 discloses:
The display device of claim 9, wherein the bracket includes a space at a rear surface of the bracket, and the frame is fastened with the bracket in conjunction with the space.)][AltContent: textbox (Claim 12 of 17/558,388 discloses:
The display device of claim 9, wherein the bracket includes a space at a rear surface of the bracket, and the frame is fastened with the bracket in conjunction with the space.)]




Therefore, claim 12 of 17/558,388 is claimed in claim 12 of U.S. 11,231,620.

Claim 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 13 of 17/558,388 is claimed in claim 13 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 13 of U.S. 11,231,620 discloses:
The display device of claim 12, wherein a fastener is inserted into the space to fasten the frame to the bracket.)][AltContent: textbox (Claim 13 of 17/558,388 discloses:
The display device of claim 12, wherein a fastener is inserted into the space to fasten the frame to the bracket.)]



Therefore, claim 13 of 17/558,388 is claimed in claim 13 of U.S. 11,231,620.


Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 14 of 17/558,388 is claimed in claim 14 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 14 of U.S. 11,231,620 discloses:
The display device of claim 13, wherein the fastener is a screw.)][AltContent: textbox (Claim 14 of 17/558,388 discloses:
The display device of claim 13, wherein the fastener is a screw.)]


Therefore, claim 14 of 17/558,388 is claimed in claim 14 of U.S. 11,231,620.

Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 15 of 17/558,388 is claimed in claim 15 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 15 of U.S. 11,231,620 discloses:
The display device of claim 1, further comprising: 
a back cover at a rear of the frame, 
wherein an end of the back cover is in contact with the bracket.)][AltContent: textbox (Claim 15 of 17/558,388 discloses:
The display device of claim 1, further comprising:
a back cover at a rear of the frame,
wherein an end of the back cover is in contact with the bracket.)]




Therefore, claim 15 of 17/558,388 is claimed in claim 15 of U.S. 11,231,620.



Claim 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 16 of 17/558,388 is claimed in claim 16 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 16 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein a portion of a front surface of the bracket is positioned in front of an edge of the display panel.)][AltContent: textbox (Claim 16 of 17/558,388 discloses:
The display device of claim 1, wherein a portion of a front surface of the bracket is positioned in front of an edge of the display panel.)]



Therefore, claim 16 of 17/558,388 is claimed in claim 16 of U.S. 11,231,620.

Claim 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 17 of 17/558,388 is claimed in claim 17 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 17 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein the frame comprises a rectangular plate, 
wherein the bracket is positioned along three sides of the frame, and 
wherein the display device further comprises a bottom cover positioned along a remaining fourth side of the frame and coupled with the bracket.)][AltContent: textbox (Claim 17 of 17/558,388 discloses:
The display device of claim 1, wherein the frame comprises a rectangular plate,
wherein the bracket is positioned along three sides of the frame, and
wherein the display device further comprises a bottom cover positioned along a remaining fourth side of the frame and coupled with the bracket.)]





Therefore, claim 17 of 17/558,388 is claimed in claim 17 of U.S. 11,231,620.

Claim 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 18 of 17/558,388 is claimed in claim 18 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 18 of U.S. 11,231,620 discloses:
The display device of claim 17, further comprising: 
a signal line electrically connected to the display panel at one side of the display panel, wherein the bottom cover hides the signal line.)][AltContent: textbox (Claim 18 of 17/558,388 discloses:
The display device of claim 17, further comprising:
a signal line electrically connected to the display panel at one side of the display panel, wherein the bottom cover hides the signal line.)]




Therefore, claim 18 of 17/558,388 is claimed in claim 18 of U.S. 11,231,620.

Claim 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 19 of 17/558,388 is claimed in claim 19 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 19 of U.S. 11,231,620 discloses:
The display device of claim 18, wherein the signal line passes into the bottom cover through an opening.)][AltContent: textbox (Claim 19 of 17/558,388 discloses:
The display device of claim 18, wherein the signal line passes into the bottom cover through an opening.)]



Therefore, claim 19 of 17/558,388 is claimed in claim 19 of U.S. 11,231,620.


Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 20 of 17/558,388 is claimed in claim 20 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 20 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein the light source is coupled to the frame.)][AltContent: textbox (Claim 20 of 17/558,388 discloses:
The display device of claim 1, wherein the light source is coupled to the frame.)]


Therefore, claim 20 of 17/558,388 is claimed in claim 20 of U.S. 11,231,620.

Claim 21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 21 of 17/558,388 is claimed in claim 21 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 21 of U.S. 11,231,620 discloses:
The display device of claim 1, further comprising: 
a light guide plate between the display panel and the frame; and 
a reflector between the light guide plate and the frame, 
wherein the light source is positioned adjacent to a side of the light guide plate.)][AltContent: textbox (Claim 21 of 17/558,388 discloses:
The display device of claim 1, further comprising:
a light guide plate between the display panel and the frame; and
a reflector between the light guide plate and the frame,
wherein the light source is positioned adjacent to a side of the light guide plate.)]






Therefore, claim 21 of 17/558,388 is claimed in claim 21 of U.S. 11,231,620.

Claim 22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 22 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 22 of 17/558,388 is claimed in claim 22 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 22 of U.S. 11,231,620 discloses:
The display device of claim 21, wherein the light source is coupled to a side of the bracket.)][AltContent: textbox (Claim 22 of 17/558,388 discloses:
The display device of claim 21, wherein the light source is coupled to a side of the bracket.)]



Therefore, claim 22 of 17/558,388 is claimed in claim 22 of U.S. 11,231,620.

Claim 23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 23 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 23 of 17/558,388 is claimed in claim 23 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 23 of U.S. 11,231,620 discloses:
The display device of claim 22, wherein the bracket further comprises a receiving groove wherein the light source is fixed at the receiving groove.)][AltContent: textbox (Claim 23 of 17/558,388 discloses:
The display device of claim 22, wherein the bracket further comprises a receiving groove wherein the light source is fixed at the receiving groove.)]



Therefore, claim 23 of 17/558,388 is claimed in claim 23 of U.S. 11,231,620.



Claim 24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 24 of 17/558,388 is claimed in claim 24 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 24 of U.S. 11,231,620 discloses:
The display device of claim 7, wherein the bottom cover covers a front edge of the display panel.)][AltContent: textbox (Claim 24 of 17/558,388 discloses:
The display device of claim 7, wherein the bottom cover covers a front edge of the display panel.)]



Therefore, claim 24 of 17/558,388 is claimed in claim 24 of U.S. 11,231,620.

Claim 25 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 35 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 25 of 17/558,388 is claimed in claim 35 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 35 of U.S. 11,231,620 discloses:
The display device of claim 9, wherein a lateral edge of the display panel is positioned directly in front of the first front surface.)][AltContent: textbox (Claim 25 of 17/558,388 discloses:
The display device of claim 9, wherein a lateral edge of the display panel is positioned directly in front of the first front surface.)]



Therefore, claim 25 of 17/558,388 is claimed in claim 35 of U.S. 11,231,620.



Claim 26 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 36 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 26 of 17/558,388 is claimed in claim 36 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 36 of U.S. 11,231,620 discloses:
The display device of claim 35, wherein the lateral edge of the display panel is positioned adjacent to the surface of the bracket that is externally exposed.)][AltContent: textbox (Claim 26 of 17/558,388 discloses:
The display device of claim 25, wherein the lateral edge of the display panel is positioned adjacent to the surface of the bracket that is externally exposed.)]



Therefore, claim 26 of 17/558,388 is claimed in claim 36 of U.S. 11,231,620.

Claim 27 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 37 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 27 of 17/558,388 is claimed in claim 37 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 37 of U.S. 11,231,620 discloses:
The display device of claim 9, wherein an adhesive is positioned in the space to attach the back surface of the display panel to the second front surface.)][AltContent: textbox (Claim 27 of 17/558,388 discloses:
The display device of claim 9, wherein an adhesive is positioned in the space to attach the back surface of the display panel to the second front surface.)]



Therefore, claim 27 of 17/558,388 is claimed in claim 37 of U.S. 11,231,620.



Claim 28 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 38 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 28 of 17/558,388 is claimed in claim 38 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 38 of U.S. 11,231,620 discloses:
The display device of claim 1, wherein the display panel further comprises a polarizing layer positioned on the front surface of the display panel.)][AltContent: textbox (Claim 28 of 17/558,388 discloses:
The display device of claim 1, wherein the display panel further comprises a polarizing layer positioned on the front surface of the display panel.)]



Therefore, claim 28 of 17/558,388 is claimed in claim 38 of U.S. 11,231,620.

Claim 29 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 39 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 29 of 17/558,388 is claimed in claim 39 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 39 of U.S. 11,231,620 discloses:
The display device of claim 1, further comprising a sealing member positioned toward the end of the at least one side of the display panel.)][AltContent: textbox (Claim 29 of 17/558,388 discloses:
The display device of claim 1, further comprising a sealing member positioned toward the end of the at least one side of the display panel.)]



Therefore, claim 29 of 17/558,388 is claimed in claim 39 of U.S. 11,231,620.


Claim 30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 25 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 30 of 17/558,388 is claimed in claim 25 of U.S. 11,231,620 for the following reasons:


















[AltContent: textbox (Claim 25 of U.S. 11,231,620 discloses:
A display device comprising: 
a display panel comprising a front surface and a back surface and a liquid crystal layer between the front surface and the back surface; 
a bracket extending along a side of the display panel and positioned adjacent to an edge of the display panel wherein the front surface of the display panel is not covered by the bracket, and wherein: 
the bracket comprises a side portion and a supporting portion; 
an outer side surface of the side portion is entirely exposed to form an exterior side surface of the display device; 
the supporting portion extends inwardly from the side portion; and 
a front side of the supporting portion faces a portion of the back surface of the display panel; 
a frame coupled with the bracket; 
a light source positioned between the display panel and the frame; and 
an adhesive member attached to the supporting portion, 
wherein the portion of the back surface of the display panel is attached to the adhesive member, 
wherein the bracket further comprises: 
a first part positioned along a first short side of the display panel;
 a second part adjacent to the first part and positioned along a first long side of the display panel; and 
a third part adjacent to the second part and positioned along a second short side of the display panel opposite the first short side of the display panel, 
wherein the display device further comprises a bottom cover coupled with the first part and the third part of the bracket and positioned along a second long side of the display panel opposite the first long side of the display panel.)][AltContent: textbox (Claim 30 of 17/558,388 discloses:
A display device comprising:
a display panel comprising a front surface and a back surface and a liquid crystal layer between the front surface and the back surface;
a bracket extending along a side of the display panel and positioned adjacent to an edge of the display panel wherein the front surface of the display panel is not covered by the bracket, and wherein:
the bracket comprises a side portion and a supporting portion;
an outer side surface of the side portion is entirely exposed to form an exterior side surface of the display device;
the supporting portion extends inwardly from the side portion; and
a front side of the supporting portion faces a portion of the back surface of the display panel:
a frame coupled with the bracket;
a light source positioned between the display panel and the frame; and
an adhesive member attached to the supporting portion,
wherein the portion of the back surface of the display panel is attached to the adhesive member,
wherein the bracket further comprises:
a first part positioned along a first short side of the display panel:
a second part adjacent to the first part and positioned along a first long side of the display panel; and
a third part adjacent to the second part and positioned along a second short side of the display panel opposite the first short side of the display panel,
wherein the display device further comprises a bottom cover coupled with the first part and the third part of the bracket and positioned along a second long side of the display panel opposite the first long side of the display panel.)]
Therefore, claim 30 of 17/558,388 is claimed in claim 25 of U.S. 11,231,620.

Claim 31 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 26 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 31 of 17/558,388 is claimed in claim 26 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 26 of U.S. 11,231,620 discloses:
The display device of claim 25, wherein the bottom cover covers a portion of a front surface of the display panel.)][AltContent: textbox (Claim 31 of 17/558,388 discloses:
The display device of claim 30, wherein the bottom cover covers a portion of a front surface of the display panel.)]



Therefore, claim 31 of 17/558,388 is claimed in claim 26 of U.S. 11,231,620.

Claim 32 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 27 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 32 of 17/558,388 is claimed in claim 27 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 27 of U.S. 11,231,620 discloses:
The display device of claim 25, a front edge of the display panel is exposed at a front of the display device.)][AltContent: textbox (Claim 32 of 17/558,388 discloses:
The display device of claim 30, a front edge of the display panel is exposed at a front of the display device.)]



Therefore, claim 32 of 17/558,388 is claimed in claim 27 of U.S. 11,231,620.

Claim 33 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 28 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 33 of 17/558,388 is claimed in claim 28 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 28 of U.S. 11,231,620 discloses:
The display device of claim 25, wherein the bracket is configured to comprise a gap positioned at a rear of the bracket, and wherein an end of the frame is engaged with the gap.)][AltContent: textbox (Claim 33 of 17/558,388 discloses:
The display device of claim 30, wherein the bracket is configured to comprise a gap positioned at a rear of the bracket, and wherein an end of the frame is engaged with the gap.)]




Therefore, claim 33 of 17/558,388 is claimed in claim 28 of U.S. 11,231,620.

Claim 34 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 29 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 34 of 17/558,388 is claimed in claim 29 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 29 of U.S. 11,231,620 discloses:
The display device of claim 25, wherein the supporting portion is configured to comprise a first step portion formed between a first front surface of the supporting portion and a second front surface of the supporting portion recessed from the first front surface and defining a space between the display panel and the second front surface.)][AltContent: textbox (Claim 34 of 17/558,388 discloses:
The display device of claim 30, wherein the supporting portion is configured to comprise a first step portion formed between a first front surface of the supporting portion and a second front surface of the supporting portion recessed from the first front surface and defining a space between the display panel and the second front surface.)]






Therefore, claim 34 of 17/558,388 is claimed in claim 29 of U.S. 11,231,620.

Claim 35 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 30 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 35 of 17/558,388 is claimed in claim 30 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 30 of U.S. 11,231,620 discloses:
The display device of claim 29, wherein the first front surface is directly recessed from a surface of the bracket that is externally exposed.)][AltContent: textbox (Claim 35 of 17/558,388 discloses:
The display device of claim 34, wherein the first front surface is directly recessed from a surface of the bracket that is externally exposed.)]



Therefore, claim 35 of 17/558,388 is claimed in claim 30 of U.S. 11,231,620.

Claim 36 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 31 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 36 of 17/558,388 is claimed in claim 31 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 31 of U.S. 11,231,620 discloses:
The display device of claim 29, wherein the first front surface is positioned further laterally outward than the second front surface and further rearward than the display panel.)][AltContent: textbox (Claim 36 of 17/558,388 discloses:
The display device of claim 34, wherein the first front surface is positioned further laterally outward than the second front surface and further rearward than the display panel.)]




Therefore, claim 36 of 17/558,388 is claimed in claim 31 of U.S. 11,231,620.

Claim 37 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 32 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 37 of 17/558,388 is claimed in claim 32 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 32 of U.S. 11,231,620 discloses:
The display device of claim 29, wherein a lateral edge of the display panel is positioned directly in front of the first front surface.)][AltContent: textbox (Claim 37 of 17/558,388 discloses:
The display device of claim 34, wherein a lateral edge of the display panel is positioned directly in front of the first front surface.)]



Therefore, claim 37 of 17/558,388 is claimed in claim 32 of U.S. 11,231,620.

Claim 38 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 33 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 38 of 17/558,388 is claimed in claim 33 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 33 of U.S. 11,231,620 discloses:
The display device of claim 32, wherein the lateral edge of the display panel is positioned adjacent to the surface of the bracket that is externally exposed.)][AltContent: textbox (Claim 38 of 17/558,388 discloses:
The display device of claim 37, wherein the lateral edge of the display panel is positioned adjacent to the surface of the bracket that is externally exposed.)]



Therefore, claim 38 of 17/558,388 is claimed in claim 33 of U.S. 11,231,620.



Claim 39 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 34 of prior U.S. Patent No. 11,231,620. This is a statutory double patenting rejection.  For example, claim 39 of 17/558,388 is claimed in claim 34 of U.S. 11,231,620 for the following reasons:
[AltContent: textbox (Claim 34 of U.S. 11,231,620 discloses:
The display device of claim 29, wherein an adhesive is positioned in the space to attach the back surface of the display panel to the second front surface.)][AltContent: textbox (Claim 39 of 17/558,388 discloses:
The display device of claim 34, wherein an adhesive is positioned in the space to attach the back surface of the display panel to the second front surface.)]



Therefore, claim 39 of 17/558,388 is claimed in claim 34 of U.S. 11,231,620.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871